PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/618,772
Filing Date: 10 Feb 2015
Appellant(s): Anzellotti et al.



__________________
Laba Karki
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 Oct. 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 Feb. 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 24-29, 31-35, 37, 40-44, 46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”).

Claims 24-37, 40-44, 46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”), in further view of Ball et al. (US 2010/0145630 A1; published 10 Jun. 2010) and Koziorowski et al. (Analyt. Chem. Tech. Radiopharm. Chem.; published 1986).

Claims 24-29, 31-35, 37-44, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”), in further view of Mathis et al. (Analyt. Chrom. Techn. Radiopharm. Chem.; published 1986) and Kuznetsova et al. (Radiochem.; published 2003).

Claims 24-29, 31-35, 37, 40-46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”), in further view of Mock et al. (Nucl. Med. Biol.; published 1997).


(2) Response to Argument

Claims 24-29, 31-35, 37, 40-44, 46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”).

	Appellants assert that the rejections of claims 24-50 are improperly based upon hindsight.  Appellants assert that the rejection based on the combination of Nutt I, in view of Nutt II fails to achieve the subject matter of claims 24-29, 31-35, 40-44, 46 and 48-50.  Appellants assert that the claimed subject matter neither taught nor disclosed by Nutt I and Nutt II.  Appellants assert that Nutt I and Nutt II fails to teach the claimed subject matter in claim 24 starting at “passing a third portion through a sample line.”  Nutt I fails to explicitly disclose passing a third portion through a sample line that is in fluid communication with a plurality of testing devices, the sample line including an apparatus to divert the sample volume of the radiopharmaceutical to each of the plurality of testing devices, wherein the apparatus includes a multiport valve, a plurality of ports arranged in series, and wherein the plurality of testing devices in liquid communication with the sample line are able to conduct tests on sample volumes of radiopharmaceutical from the third portion while the second portion is passing through the HPLC column.  Nutt I fails to disclose that the plurality of testing devices is selected from the group consisting of phase transfer catalyst device, a multichannel analyzer for 
	Nutt II does not remedy the deficiencies of Nutt I.  Nutt II does not teach or suggest a sample line that is able to conduct tests on sample volumes of the radiopharmaceutical solution from the third portion of the radiopharmaceutical solution while the second portion of the radiopharmaceutical solution is passed through the HPLC column; wherein the plurality of testing devices is selected from the phase transfer catalyst device, a multichannel analyzer for radionucleic purity, a dose calibrator for radioactivity level measurement, an endotoxin measurement device or electronic conductivity device, and wherein testing occurs on the sample volumes of the radiopharmaceutical solution that include the totality of the radiopharmaceutical solution.  Rather Nutt II discloses testing for color and clarity using a light source, testing for acidity using a pH meter, testing for the presence of kryptofix and radiochemical purity using silica gel and finally conducting a filter integrity test.  
	Nutt II teaches away from the wherein the testing occurs on the sample volumes that include the totality of the radiopharmaceutical solution.  Nutt II is concerned with performing quality control test on every dose rather than on a pharmaceutical solution as an entire batch or the sample volumes that include a totality of the radiopharmaceutical solution.  The claimed methods have several advantages over the prior art of Nutt I and II in that the inventive concept permits a radiopharmaceutical manufacturer to produce product and conduct quality control tests on the product given the typical one hour short half-life of the radiopharmaceuticals such as 18F, with minimal impact on user workflow.

Appellant’s arguments have been fully considered but they are not persuasive.  At [0030], Nutt I teaches a method conducting quality control testing for a radiopharmaceutical where the method includes separating the radiopharmaceutical solution into a first portion, 
At [0038], Nutt II teaches a quality control method testing for radiopharmaceuticals where the quality method diverts one portion of the radiopharmaceutical solution to a plurality of sample loops which are arranged in series.  The number of sample loops will vary according to the number of quality control tests to be performed for that run.  The quality control tests include endotoxicity testing.  At [0016], Nutt II teaches that because the quality control tests are automated and run in parallel on small samples, the quality control testing process may be completed in under 20 min.  At least some quality control tests may be performed on every dose. Therefore, Nutt II teaches that is advantageous to divert one portion of a radiopharmaceutical solution for quality control testing to a plurality of testing loops arranged in series because it would enable running a series of quality control tests for each dose of radiopharmaceutical in parallel thereby advantageously conducting multiple quality control tests in reduced time.  It is not hindsight or picking and choosing when the analogous prior art teaches an advantage for the proposed modification.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

A person of ordinary skill in the art motivated to modify the quality control method in Nutt I by increasing the number of quality tests done per batch would have in view Nutt II directed the portion of radiopharmaceutical solution for radioactivity measurement to plurality of sample loops arranged in series whereby multiple quality tests may be advantageously performed in parallel at reduced time.  Nutt I teaches testing devices selected from a phase transfer catalyst device, radionuclide purity testing device, and a radioactivity measurement device.  Nutt II suggests that any quality control device may be connected to one of the sample loops arranged in series.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method in Nutt I by directing the portion of radiopharmaceutical solution for radioactivity measurement to a plurality of sample loops arranged in series where the loops are connected to devices for testing phase transfer catalyst, radioactivity measurement and radionucleic purity as taught by Nutt I and Nutt II because it would advantageously enable testing for phase transfer catalyst, radioactivity measurement and radionucleic purity in reduced time by parallel testing.  
	Nutt I teaches testing that occurs on the sample volumes that include the totality of radiopharmaceutical solution.  Nutt II teaches the advantages of diverting one portion of a radiopharmaceutical solution for quality control testing to a plurality of testing loops arranged in series for parallel quality control testing.  Note that the disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the method of Nutt II, 

	Appellants assert that there is a lack of motivation to combine the references of Nutt I and Nutt II.  A person of ordinary skill in the art who is familiar with Nutt I would not have recognized a modification of the quality control system to include a step of passing the third portion through a sample line that is in liquid communication with a plurality of testing devices.  Appellant submits that it appears that the Examiner is arbitrarily picking and choosing various elements from the respective Nutt I and Nutt II without considering what each reference teaches as a whole.  Even if numerous combinations of the technical elements from Nutt I and Nutt II would be tried, it is respectfully submitted that none of the combinations would achieve the technical effect of the method for conducting quality control tests as recited in claim 24.  

	Appellant’s arguments have been fully considered but they are not persuasive.  A recognized advantage is one of the strongest motivations to combine teachings.  In this case, Nutt II teaches that it is advantageous to divert one portion of a radiopharmaceutical solution for quality control testing to a plurality of sample loops arranged in series such that the sample loops are connected to any desirable quality control testing device.  Nutt II teaches that because the quality control tests are automated and run in parallel on small samples, the quality control testing process may be completed in under 20 min.  A person of ordinary skill would have been motivated to modify the method in Nutt I by directing the portion of radiopharmaceutical solution for radioactivity measurement to a plurality of sample loops arranged in series where the loops are connected to devices for testing phase transfer catalyst, radioactivity measurement and radionucleic purity as taught by Nutt I and Nutt II for the reasons discussed above.

Claims 24-37, 40-44, 46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”), in further view of Ball et al. (US 2010/0145630 A1; published 10 Jun. 2010) and Koziorowski et al. (Analyt. Chem. Tech. Radiopharm. Chem.; published 1986).

	Appellants assert that the combination of Nutt I, in view of Nutt II, in further view of Ball, and Koziorowski fail to achieve the subject matter of claims 24-27, 40-44, 46, and 48-50.  Ball and Koziorowski fail to remedy the deficiencies of Nutt I and Nutt II.  None of these references teach or suggest conducting tests on a third portion of a radiopharmaceutical solution while the second portion is passing through the HPLC column.  


Appellant’s arguments have been fully considered but they are not persuasive. The teachings of Nutt I and Nutt II are not deficient for the reasons discussed above.  Ball was relied on to teach a Charles River endotoxin detector.  Koziorowski was relied on to teach that CIDG is produced during acid hydrolysis with HCl of an [18F]FDG intermediate.  

Claims 24-29, 31-35, 37-44, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”), in further view of Mathis et al. (Analyt. Chrom. Techn. Radiopharm. Chem.; published 1986) and Kuznetsova et al. (Radiochem.; published 2003).


Appellants assert that the combination of Nutt I, in view of Nutt II, in further view of Mathis and Kuznetsova fails to achieve the subject matter of claims 24-29, 31-35, 37-44, and 46-50.  Mathis and Kuznetsova fail to remedy the deficiencies of Nutt I and Nutt II.  

	Appellant’s arguments have been fully considered but they are not persuasive.  Nutt I and Nutt II are not deficient for the reasons discussed above.  Kuznetsova was relied on for teaching the advantages of an electrical conductivity detector.  Mathis teaches a conductivity detector and Mathis teaches a multichannel analyzer and HPLC columns in series or parallel.  

Claims 24-29, 31-35, 37, 40-46, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutt et al. (US 2013/0130309 A1; published 23 May 2013), in view of Nutt et al. (US 2011/0070158 A1; published 24 Mar. 2011; “Nutt et al. II”), in further view of Mock et al. (Nucl. Med. Biol.; published 1997).

	Appellants assert that the combination of Nutt I, in view of Nutt II, in further view of Mock fail to achieve the subject matter of claims 24-29, 31-35, 37, 40-46, and 48-50.  Mock fails to remedy the deficiencies of Nutt I and Nutt II.  

Appellant’s arguments have been fully considered but they are not persuasive.  Nutt I and Nutt II are not deficient for the reasons discussed above.  Mock was relied on for teaching determining kryptofix concentration in [18F]FDG preparations by comparing the results to a calibration curve.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN R DONOHUE/Examiner, Art Unit 1618                                                                                                                                                                                                        

Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.